 


 HR 475 ENR: House Page Board Revision Act of 2007
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 475 
 
AN ACT 
To revise the composition of the House of Representatives Page Board to equalize the number of members representing the majority and minority parties and to include a member representing the parents of pages and a member representing former pages, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the House Page Board Revision Act of 2007. 
2.Revision of Composition of House of Representatives Page Board 
(a)Expansion of MembershipSection 2(a) of House Resolution 611, Ninety-seventh Congress, agreed to November 30, 1982, as enacted into permanent law by section 127 of Public Law 97–377 (2 U.S.C. 88b–3(a)), is amended— 
(1)in paragraph (1), by striking one Member and inserting two Members; 
(2)by striking and at the end of paragraph (1); 
(3)by redesignating paragraph (2) as paragraph (4); and 
(4)by inserting after paragraph (1) the following new paragraphs: 
 
(2)one individual who, at any time during the 5-year period which ends on the date of the individual’s appointment, is or was a parent of a page participating in the program; 
(3)one individual who is a former page of the House who is not a Member of the House or an individual described in paragraph (2); and . 
(b)Special Rules for Members Representing Parents and Former PagesSection 2 of such House Resolution (2 U.S.C. 88b–3) is amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following new subsection: 
 
(b)In the case of the members of the Page Board who are described in paragraphs (2) and (3) of subsection (a), the following shall apply: 
(1)Each such member shall be appointed jointly by the Speaker and minority leader of the House of Representatives. 
(2)Each such member shall serve for a term of one year and may be reappointed for additional terms if the member continues to meet the requirements for appointment. 
(3)A vacancy in the position held by any such member shall be filled in the same manner as the original appointment. An individual appointed to fill a vacancy shall serve for the remainder of the original term and may be reappointed in accordance with paragraph (2). 
(4)Each such member may be paid travel or transportation expenses, including per diem in lieu of subsistence, for attending meetings of the Page Board while away from the member’s home or place of business. There are authorized to be appropriated from the applicable accounts of the House of Representatives such sums as may be necessary for payments under this paragraph.. 
3.Requiring Regular Meetings Section 1 of House Resolution 611, Ninety-seventh Congress, agreed to November 30, 1982, as enacted into permanent law by section 127 of Public Law 97–377 (2 U.S.C. 88b–2), is amended— 
(1)by striking Until otherwise and inserting (a) Until otherwise; and 
(2)by adding at the end the following new subsection: 
 
(b)The Page Board shall meet regularly, in accordance with a schedule established jointly by the Speaker and minority leader of the House of Representatives.. 
4.Effective DateThe amendments made by this Act shall apply with respect to the portion of the One Hundred Tenth Congress which begins after the date of the enactment of this Act and each succeeding Congress.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
